Citation Nr: 0726677	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  05-13 945A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
degenerative arthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Wife


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1959 to March 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the RO 
in Chicago, Illinois, which granted an increased rating of 20 
percent for the veteran's degenerative arthritis of the 
cervical spine. 

The Board previously remanded this case in October 2006 to 
provide the veteran with a hearing.  The veteran testified 
before the undersigned at a June 2007 videoconference 
hearing.  A transcript has been associated with the file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

At the June 2007 hearing, the appellant testified that his 
service-connected cervical spine disability has worsened 
since the last VA examination in December 2003, thereby 
warranting a remand of this appeal.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997) (holding that a veteran was 
entitled to a new examination after a two year period between 
the last VA examination and the veteran's contention that his 
disability had increased in severity).  Specifically, the 
veteran reported neurological symptoms such as radiating pain 
and weakness in his arms.  The Board remands for a VA 
examination to evaluate both orthopedic and neurologic 
symptoms.

Additionally, the Board observes that the veteran has been 
receiving treatment from the North Chicago VA Medical Center 
on an ongoing basis.  The records on file reflect treatment 
only through April 2006.  To correctly assess the veteran's 
current disability, all records of treatment from April 2006 
to the present must be considered.  Therefore, those records 
must be obtained for the file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records from 
the North Chicago VA Medical Center 
pertaining to the cervical spine from 
April 2006 onward.

2.  Schedule the veteran for a VA 
examination to determine the current 
nature and severity of his cervical spine 
disability.  Sufficient evaluations should 
be scheduled to evaluate the veteran's 
orthopedic and neurological 
symptomatology.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail. 

3.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claims on the 
merits.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

